Citation Nr: 0608004	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  00-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left lower 
extremity disorder as secondary to service-connected low back 
strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1990 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA), Wichita, Kansas Regional 
Office (RO).

In February 2001, June 2003, and March 2005, the Board 
remanded the veteran's case to the RO for further 
development.  The case was recently returned to the Board in 
November 2005.

In the veteran's representative's February 2006 written 
brief, she raised the issue of entitlement to service 
connection for L4-5 and L5-S1 disc protrusion with right 
lower extremity radiculopathy.  This issue is not presently 
before the Board and is referred to the RO for further 
development and adjudication.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran currently has no left lower extremity 
disorder related to his service-connected low back strain.

3.  For the period March 30, 1999, to September 25, 2003, low 
back strain was manifested by slight limitation of motion and 
no muscle spasm.

4.  For the period commencing September 26, 2003, low back 
strain was manifested by slight limitation of motion, no 
muscle spasm, no guarding, and no scoliosis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left lower 
extremity disorder as secondary to service-connected low back 
strain have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 1999, prior to the enactment of the VCAA.  
RO letters dated in March 2002, April 2004 and March 2005, 
after the original adjudication of the claim, provided the 
appellant the notice required under the VCAA and the 
implementing regulations.  Clearly, from submissions by and 
on behalf of the appellant, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken and available evidence has 
been obtained in this case.  The appellant has not identified 
any additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  Accordingly, the 
Board will address the merits of this claim.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  This principle has been repeatedly reaffirmed by 
the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the appellant's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's left lower extremity as 
secondary to his service-connected low back strain is not 
warranted.  In this regard, the Board notes that the evidence 
of record does not show that the veteran has a current left 
lower extremity disability.  The veteran's VA outpatient 
medical records dated from August 1998 to April 2002 show 
that the veteran complained of radiating pain in his right 
lower extremity.  Further, the April 2002 VA examiner did not 
give a diagnosis of a left lower extremity disability.

It is also noted in the June 2004 VA examination report that 
the veteran reported experiencing a sharp tingling in his 
left leg, which lasted for about a week and went away.  This 
occurred three years prior to the examination.  He had no 
recurrence of the tingling or numbness in his leg in the past 
year.  The examiner stated that the veteran's symptoms were 
descriptive of a hamstring muscle spasm.  The examiner noted 
that a 2000 magnetic resonance imaging (MRI) showed that the 
veteran had mild protrusion in L4-L5 and L5-S1 and a 2002 MRI 
showed normal lordosis and slight narrowing of the disc 
space.  A recent X-ray showed a mild degenerative change and 
narrowing of the disc space, which was unchanged from 
previous X-ray reports.  The examiner opined that the 
veteran's hamstring muscle spasm of the left leg was less 
likely as not caused by or the result of the service-
connected low back strain because radiculopathy is common in 
the area in which the veteran complained of pain; however, 
radiculopathy involves the nerve root, and the veteran was 
not shown to have nerve root involvement.

Finally, in April 2005, the veteran underwent a VA 
examination wherein he reported having no left leg symptoms 
and the VA examiner found no present problem in the left 
lower extremity.  Given the lack of a diagnosis of a left 
lower extremity disorder, the Board must find that, the 
veteran is not found to have a disability of the left lower 
extremity, and service connection for his left lower 
extremity is not warranted.

Increased Rating

Initially, the Board notes that the April 2005 VA examiner 
opined that the veteran's lumbar disc syndrome was not 
related to his service-connected low back strain.  Therefore, 
symptoms from the veteran's lumbar disc syndrome will not be 
discussed in the factual background, nor considered in 
evaluating the veteran's low back strain disability.

VA outpatient medical records from August 1998 to April 1999 
show that the veteran had full range of motion of the lumbar 
spine.

An August 1999 VA examination report reveals that upon 
objective examination the veteran had a normal inspection of 
the lumbosacral spine.  There was no spasm but mild 
tenderness in the lower lumbar area.  Range of motion of the 
lumbar spine in flexion was noted to be a separation of eight 
inches from the veteran's fingers to the floor.  Extension 
was to 20 degrees and right and left lateral bending was to 
30 degrees.  Right and left rotation was to 45 degrees.  X-
rays from August 1999 were reviewed and showed minimal 
narrowing of L5-S1.  A computed tomography (CT) scan of the 
lumbosacral spine conducted on April 1999 revealed prominent 
and bulging annuli at L4-5 and L5-S1.  There was no 
conclusive evidence of a herniated disc or spinal stenosis.  
The diagnosis was normal physical examination of lumbosacral 
spine with possible radiological evidence of mild L5-S1 
degenerative disc disease and a CT examination that revealed 
bulging annuli at L4-5 and L5-S1.

VA outpatient medical records include a March 2000 VA medical 
record, in which the veteran stated that he was able to 
perform his job, despite his back problems.  A July 2000 
outpatient physical examination of the lumbar spine revealed 
no scoliosis, no muscle spasm, no local tenderness, and no 
pain over the spine, muscles, or gluteal areas.  The veteran 
flexed his lumbar spine to within three inches of touching 
the floor and extension of the lumbar spine was normal.  
Right and left lateral tilts and right and left twists were 
normal without pain, only tightness and discomfort.  The 
diagnosis was mild L4-5 and L5-S1 disk bulges without nerve 
root problem. 

In March 2002, the veteran underwent a VA examination wherein 
it was noted that he could bend over and reach his toes; 
however, this was limited by hamstring contracture.  Review 
of X-rays revealed excellent preservation of the 
intervertebral disk space.  There was no spurring and no sign 
of early degenerative arthritis.  The CT scan report had no 
mention of nerve impingement and no spinal stenosis, but some 
bulging of L4-5, with no significant impingement on any 
nerve.

In June 2004, the veteran underwent a VA examination wherein 
he reported having pain in his back rated at a three out of 
10 and flare-ups about two to three times per month without 
precipitation, with the pain rated as an eight out of 10.  He 
had not been placed on bed rest by a physician, but had 
missed three to four days of work because of the pain.  He 
had not been prescribed days off from work for his low back 
disability and had not missed any days of work from his 
second job as a truck driver.  His recreational activities 
were limited because of his back disability as he could not 
play with his child as he would like.  Physical examination 
of the lumbar spine revealed no limited motion.  The veteran 
was able to participate in range of motion evaluation without 
fatigue, posturing, guarding, weakness, or lack of endurance.  
During the examination, he showed no signs of facial 
discomfort.  He also had no complaints of pain or stiffness 
with repetitive motion.  He had no muscle spasm, no guarding, 
no localized tenderness, and no weakened movement.

In April 2005, the veteran underwent a VA examination, in 
which he reported having pain in the low back.  He also 
reported having flare-ups of pain, which lasted for two to 
ten days before improving.  Upon physical examination, the 
veteran did not show any evidence of pain.  His back showed 
no scoliosis or muscle spasm.  He complained only of mild 
discomfort with deep palpation over the lower lumbar midline 
and the right gluteal area.  Lumbar flexion stopped six 
inches from reaching the floor.  He complained of mild 
discomfort in the low back but no acute type of discomfort.  
Lumbar extension was to 20 degrees.  Right and left lateral 
flexion was to 20 degrees with normal range of motion being 
25 degrees.  He complained of minimal to mild discomfort in 
the low back at the extremes of motion.  The diagnosis was 
L5-S1 disc protrusion with right lower extremity 
radiculopathy.  The examiner further stated that the lumbar 
disc syndrome was a different diagnosis than the lumbar 
strain for which the veteran was service-connected, and the 
lumbar disc syndrome developed more recently than when the 
veteran was in the military service.

VA outpatient medical records from June 2005 to November 2005 
show that the veteran received treatment for low back pain.  
Specifically, an October 2005 VA outpatient medical record 
shows that the veteran had no muscle spasm or scoliosis.  He 
complained of a moderate amount of soreness with deep 
palpation over the lower lumbar midline.  The diagnosis was 
L4-5 and L5-S1 disc protrusion with right lower extremity 
radiculopathy.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).


5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

5293 Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

5295 Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).


5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....
60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
Rating
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

   

38 C.F.R. § 4.71, Plate V (2005).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the veteran's low 
back strain is not warranted using all rating criteria in 
effect during the pendency of his appeal.  Evaluating the 
veteran's disability using the rating criteria in effect 
prior to September 26, 2003, the Board notes that the veteran 
was found to have no muscle spasm, and had only slight 
limitation of motion of the lumbar spine.  In this regard, 
noting his most severe limitation of motion, he was noted to 
be able to flex to within eight inches from the floor, his 
backward extension was limited by only 10 degrees, and his 
lateral flexion was only limited by five degrees according to 
the April 2005 examination report.  Further, the July 2000, 
August 1999, June 2004, April 2005, and October 2005 medical 
records noted that the veteran had no muscle spasm.  As the 
veteran is not found to have muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in 
standing position, and he is not found to have moderate 
limitation of motion of the lumbar spine, his low back strain 
disability does not meet the criteria for an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).

Using the amended criteria for disabilities of the spine 
commencing September 26, 2003, the Board notes that the 
veteran's range of motion of the lumbar spine in flexion was 
not found to be less than 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).  The veteran was also not found 
to have muscle spasm or guarding that resulted in an abnormal 
gait or spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2005).  As such, the June 2004, April 2005, and October 
2005 medical records found no muscle spasm.  In addition, the 
June 2004 VA examiner found no guarding, and the April 2005 
and October 2005 examiners found no scoliosis.  Therefore, 
the veteran's low back strain disability does not meet the 
criteria for an evaluation in excess of 10 percent using the 
amended criteria.

As noted above, the veteran's lumbar disc syndrome is not 
found to be a cause of his service-connected low back strain.  
Therefore, the rating criteria for intervertebral disc 
syndrome effective prior to September 23, 2002, and as 
amended September 23, 2002, are not applicable when 
evaluating the veteran's low back strain disability.  See, 
e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

In conclusion, using all rating criteria in effect during the 
pendency of the veteran's appeal, the Board finds that the 
medical evidence of record does not support an evaluation in 
excess of 10 percent for the veteran's low back strain.


ORDER

1.  Entitlement to service connection for a left lower 
extremity disorder as secondary to service-connected low back 
strain is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


